Citation Nr: 1016202	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-13 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left testicular 
cyst.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an allergy to 
penicillin.

4.  Entitlement to service connection for hepatitis B. 

5.  Entitlement to service connection for hypoglycemia, 
reactive benign (claimed as low blood sugar and jitteriness).

6.  Entitlement to service connection for high cholesterol.

7.  Entitlement to service connection for motion sickness.

8.  Entitlement to service connection for dizziness.

9.  Entitlement to service connection for excessive dry skin 
(claimed as prickly heat).

10.  Entitlement to service connection for noncardiac chest 
pain.

11.  Entitlement to service connection for tail bone pain and 
popping.

12.  Entitlement to service connection for hip pain and 
popping.

13.  Entitlement to service connection for bilateral shin 
splints.

14.  Entitlement to service connection for arthritis of both 
wrists.

15.  Entitlement to service connection for paralysis of the 
top of the right foot.

16.  Entitlement to service connection for memory loss and 
seeing bright lights due to a head injury.

17.  Entitlement to service connection for a dental disorder 
characterized by loss of tooth enamel, sensitive teeth, for 
restoration of tooth # 18, for completion of dental implant 
to tooth # 19, for a dental bridge, and for gingivitis, 
including for outpatient treatment purposes, claimed as 
secondary to service-connected duodenal 
ulcer/gastroesophageal reflux disease (GERD).

18.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction (claimed as jaw pain and locking).

19.  Entitlement to a higher initial (compensable) rating for 
prostatism with bladder outlet obstruction and epididymitis 
(claimed as prostatitis).

20.  Entitlement to a higher initial (compensable) rating for 
bilateral pes planus (claimed as fallen arches) with 
bilateral heel spurs. 


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to April 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decision dated in March 2006 and 
December 2007, in which the RO, in pertinent part, granted 
service connection for prostatism with bladder outlet 
obstruction and epididymitis (claimed as prostatitis) and for 
bilateral pes planus (claimed as fallen arches) with 
bilateral heel spurs and assigned initial noncompensable 
disability ratings, effective April 16, 2005, and denied the 
remaining claims for service connection listed above.  

As the appeal arises from a request for higher initial 
ratings following the grant of service connection for 
prostatism with bladder outlet obstruction and epididymitis 
and for bilateral pes planus with bilateral heel spurs, the 
Board has characterized these issues on appeal in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disabilities).

For ease of adjudication, the Board has recharacterized the 
Veteran's multiple claims for dental disorders and for TMJ 
dysfunction as described in issues 17 and 18 above.

As a final preliminary matter, the Board notes that it was 
not until October 8, 2009, that the Veteran indicated that he 
disagreed with the initial 10 percent rating assigned for 
tinnitus, asking for separate 10 percent ratings.  The next 
day, the RO sent the Veteran a letter finding that his notice 
of disagreement (NOD) was untimely, informing him that he 
could appeal the RO's ruling that it was untimely and 
providing him with his appellate rights.  The Veteran has 
until October 8, 2010 to perfect an appeal with regard to the 
untimeliness of his NOD for separate initial ratings for 
tinnitus.  Thus, this issue is not before the Board.

The issue of entitlement to service connection for TMJ 
dysfunction (claimed as jaw pain and locking) is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

If the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for 
which an increased rating is sought, then part and parcel 
with the increased rating claim is the issue of whether a 
total disability rating due to unemployability (TDIU) is 
warranted as a result of that disability.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence 
reveals that the Veteran has been unemployed since his 
discharge from the military and that due to the grant of a 40 
percent rating for his prostate disability he now meets the 
schedular criteria for a TDIU, but the issue of entitlement 
to a TDIU has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  There is competent medical evidence of a left testicular 
cyst that was incurred in service.

2.  There is competent medical evidence that the Veteran's 
headaches were incurred in service.

3.  There is no competent medical evidence that the Veteran 
has a chronic disability due to an allergy to penicillin or 
due exposure to hepatitis B.

4.  Hypoglycemia and high cholesterol are not disabilities 
for VA compensation purposes.

5.  There is no competent medical evidence that the Veteran 
has a chronic disability manifested by dizziness/motion 
sickness or vertigo.

6.  There is no competent medical evidence of another 
separate and distinct disorder characterized by excessive dry 
skin other than that already service-connected, actinic 
keratosis (claimed as skin spots/solar damage and blotchy 
skin), for which service connection may be awarded.

7.  There is no competent medical evidence of that the 
Veteran has a chronic disability(ies) manifested by 
noncardiac chest pain, tail bone pain and popping, hip pain 
and popping, or bilateral shin splints.

8.  There is no competent medical evidence that the Veteran 
has been diagnosed with arthritis of either wrist.

9.  There is no competent medical evidence that the Veteran 
has a chronic disability manifested by paralysis/numbness of 
the top of the right foot.

10.  There is no competent evidence that the Veteran 
sustained a head injury in service or medical evidence that 
the Veteran has a chronic disability manifested by memory 
loss and seeing bright lights.
 
11.  There in no competent evidence showing that the Veteran 
sustained trauma to his teeth; however, the evidence does 
show that the Veteran served on active duty during the 
Persian Gulf War and was discharged under honorable 
conditions and that he was not provided a complete dental 
examination and all appropriate dental services and treatment 
within 90 days prior to separation; that his original 
disability claim was received by VA prior to his discharge 
from service and that VA examination was completed prior to 
his discharge from service.  

12.  Prior to August 17, 2009, the Veteran's service-
connected prostate disability was manifested by urinary 
frequency with daytime voiding interval between one and two 
hours and awakening to void three to four times per night.

13.  From August 17, 2009, the Veteran's service-connected 
prostate disability has been manifested by urinary frequency 
with daytime voiding interval of less than one hour.

14.  Since the award of service connection, the Veteran's 
bilateral pes planus with bilateral heel spurs has been 
characterized by mild flattening of the longitudinal arches 
and Achilles tendon alignment with weight bearing, pain on 
use and during flare-ups, and tenderness on deep palpation in 
the heel area.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left testicular 
cyst are met.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for service connection for headaches are 
met.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for service connection for a disability due 
to an allergy to penicillin are not met.  38 U.S.C.A §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).

4.  The criteria for service connection for a disability due 
to exposure to hepatitis B are not met.  38 U.S.C.A §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).

5.  The criteria for service connection for high cholesterol 
(hyperlipidemia) are not met.  38 U.S.C.A §§ 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).

6.  The criteria for service connection for hypoglycemia 
(claimed as low blood sugar and jitteriness) are not met.  38 
U.S.C.A §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

7.  The criteria for service connection for a disability 
manifested by motion sickness are not met.  38 U.S.C.A §§ 
1110, 1131, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

8.  The criteria for service connection for a disability 
manifested by dizziness are not met.  38 U.S.C.A §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).

9.  The criteria for service connection for a disability 
manifested by excessive dry skin (claimed as prickly heat) 
are not met.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 4.14 (2009).

10.  The criteria for service connection for a disability 
manifested by noncardiac chest pain are not met.  38 U.S.C.A 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).

11.  The criteria for service connection for a disability 
manifested by tail bone pain and popping are not met.  38 
U.S.C.A §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

12.  The criteria for service connection for a disability 
manifested by hip pain and popping are not met.  38 U.S.C.A 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).

13.  The criteria for service connection for a disability 
manifested by bilateral shin splints are not met.  38 U.S.C.A 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).

14.  Arthritis of both wrists was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 
1153, 5103, 5103A, 5107(West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309, 4.14 (2009). 

15.  The criteria for service connection for a disability 
manifested by paralysis/
numbness of the top of the right foot are not met.  38 
U.S.C.A §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 4.14 (2009).

16.  The criteria for service connection for a disability 
manifested by memory loss and seeing bright lights due to a 
head injury are not met.  38 U.S.C.A §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
4.14 (2009).

17.  The criteria for service connection for dental 
conditions (claimed as loss of tooth enamel, sensitive teeth, 
restoration of tooth # 18, completion of a dental implant to 
tooth # 19, a dental bridge, and gingivitis) for purposes of 
VA outpatient dental treatment for one-time completion have 
been met. 38 U.S.C.A. §§ 1110, 1131, 1712, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 
17.161 (2009).

18.  The criteria for an initial 20 percent rating for 
prostatism with bladder outlet obstruction and epididymitis, 
prior to August 17, 2009, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.20, 
4.115a, 4.115b, Diagnostic Code 7527 (2009).

19.  The criteria for a 40 percent rating for prostatism with 
bladder outlet obstruction and epididymitis, from August 17, 
2009, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.20, 4.115a, 4.115b, 
Diagnostic Code 7527 (2009).

20.  The criteria for an initial 10 percent rating for 
bilateral pes planus with bilateral heel spurs are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.71a, Diagnostic Code 5276 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id. 

Initially, given the Board's favorable disposition of the 
Veteran's claims for service connection for a left testicular 
cyst and for headaches and for VA outpatient dental treatment 
for one-time completion for various dental problems, the 
Board finds that all notification and development action 
needed to fairly adjudicate these issues on appeal have been 
accomplished.  

In this appeal, pre-rating letters dated in June 2005 and 
September 2005 collectively provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his claims for service connection, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence would be obtained by 
VA, and that he should send the information describing 
additional evidence or the evidence itself to the VA.  In 
these letters, the RO provided notice regarding service 
connection on a direct and secondary basis and asked the 
claimant to send VA any evidence in his possession pertaining 
to his claims.  

Further, as the rating decisions on appeal granted service 
connection and assigned initial noncompensable disability 
ratings for prostatism with bladder outlet obstruction and 
epididymitis and for bilateral pes planus with bilateral heel 
spurs, the statutory notice had served its purpose, and its 
application was no longer required with regard to the 
downstream issues of entitlement to higher initial disability 
ratings.  See Dingess, supra.  In an August 2008 post-rating 
letter, the RO also provided notice as to how disability 
ratings are assigned consistent with Dingess.  December 2007 
and June 2009 statements of the case (SOCs) and a June 2009 
supplemental SOC (SSOC) described applicable rating criteria 
and readjudicated the matters on appeal after the Veteran 
responded and further development was completed.  Hence, 
while some of this notice was provided after the initial 
rating actions on appeal, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  The Veteran has had 
ample opportunity to respond or supplement the record, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  He 
has not alleged that notice in this case was less than 
adequate.  Consequently, any error in the sequence of events 
or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the matters decided on 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (holding that a party alleging defective 
notice has the burden of showing how the defective notice was 
harmful). 

The Board also finds that all relevant evidence necessary for 
an equitable resolution of the matters decided herein on 
appeal has been identified and obtained, to the extent 
possible.  The evidence of record includes the Veteran's 
service treatment records, available private medical records, 
copies of VA examination reports, and statements from the 
Veteran and his healthcare providers addressing the severity 
of Veteran's disabilities.  The Veteran was afforded pre-
discharge examinations in March 2005 and post-service VA 
examinations in November 2005 and April 2009.  The Board 
finds that the evidence of record is adequate for rating 
purposes as the VA November 2005 examiners reviewed the 
Veteran's claims file and all VA examiners and some private 
healthcare providers provided detailed clinical findings and 
evaluations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Thus, the Board finds that no further assistance is 
warranted.  Under these circumstances, the Board concludes 
that the Veteran has been accorded ample opportunity to 
present evidence and argument in support of the issues 
decided herein on appeal.

II. Background

A May 2004 oral surgery consult revealed no lesions, masses 
or swelling of the lip, buccal mucosa, plate, tongue or floor 
of the mouth.  There was some swelling of the buccal and 
lingual attached tissue of tooth #19.  The Veteran was 
missing teeth numbered 1, 16, 17, 18, and 30.  There appeared 
to be severe attrition of the left maxillary posterior teeth 
as well as the mandibular left posterior teeth and tooth #22.  
Tooth #19 was stable but there was atrophy of the alveolar 
ridge posterior to tooth #19.  Following review of Panorex x-
rays, the impression was failing tooth #19 with recent acute 
abscess, most likely representing a fracture of the mesial 
root of this tooth; evidence of a parafunctional habit 
(clenching or grinding); and adequate bone volume for 
placement of an implant in tooth #19 area.  In June 2004, 
tooth #19 was extracted and an implant was placed in 2005.

During a July 2004 Medical Evaluation Board (MEB) 
examination, regarding sarcoidosis, the Veteran reported 
having had chest pain most of his career that was diagnosed 
as "stress" since electrocardiograms (EKGs) had been 
normal.  While stationed in Korea in 1995, he was seen for 
pain while running and a chest x-ray revealed a mass in his 
lung.  The Veteran was sent to Okinawa where a bronchoscopy 
with biopsy resulted in a diagnosis of sarcoidosis.  He was 
treated with Prednisone with some relief, which caused weight 
gain.  Prednisone was discontinued in 1997 secondary to 
weight gain and other side effects.  His spirometry was 
normal.  The Veteran still complained of atypical chest pain; 
however, a cardiac workup including a May 2003 cardiac 
catheterization was negative.  A March 2005 Holter monitor 
showed normal sinus rhythm.  Multiple pulmonary evaluations, 
including January 2004 spirometry and March 2004 pulmonary 
function tests (PFTs), resulted in an impression of history 
of sarcoidosis without evidence of active disease, not 
disqualifying, and asthma.  The Veteran's exertional 
shortness of breath was felt to be multifactorial secondary 
to mild obesity and orthopedic limitations leading to 
physical deconditioning. 

The Veteran also complained of low back pain, which he 
reported began after a jump in Puerto Rico around 1986, when 
he landed on the back of a Humvee.  This had been an ongoing 
problem, since then, and that his back "went out" lifting 
something in August 2002.  The Veteran stated that he lay on 
the ground for several hours before he could get up.  He was 
treated with pain medications and muscle relaxants and he 
denied no bowel or bladder symptoms.  The Veteran reported 
numbness and tingling in his right leg, in the lower leg and 
foot, which occurred once every month or two.  His symptoms 
became more frequent and he had an epidural steroid injection 
with minimal relief.  He felt better wearing a brace and not 
lifting.  The Veteran added that, using crutches for his 
lower extremity problems increased his low back pain, which 
was intermittent at a pain level of 7 out of 10 and for which 
he took Robaxin with some relief.  

The Veteran also complained of bilateral wrist pain, left 
worse than right, for which he was given a brace.  He 
described the pain as a 4 to 5 out of 10, flaring to a 9 out 
of 10, if he extended his wrists in a push-up position.  He 
was given an injection at the base of his left thumb with 
some relief but the wrist pain persisted.  The Veteran was 
unable to use a screwdriver or open jars without pain.  He 
writes and shoots with his right hand and eats with his left 
hand.  

The Veteran also had a history of GERD.  An April 2003 
esophagogastroduodeno-scopy (EGD) with biopsies revealed 
chronic gastritis and changes in the esophagus compatible 
with reflux but without atypia.  Penicillin causes a rash.  
An ultrasound (US) of his left testicle revealed a benign 
cyst.  On physical examination, there was no residual from 
his history of DVT.  His left testis had a 0.3-cm cyst on the 
lower pole that was nontender.  His wrists were tender to 
palpation bilaterally, left greater than right.  There was no 
swelling or erythema noted on examination of the upper 
extremities.  The Veteran walked with crutches and was 
wearing braces on both knees and his left ankle.  His right 
knee was scarred from surgeries and his knees were stable.  
The diagnoses included right knee osteoarthrosis status post 
anterior cruciate ligament (ACL) repair; left ankle pain 
secondary to osteochondral defect (OCD) and impingement; and 
chronic low back pain, all disqualifying.  Although the 
Veteran was able to perform activities of daily living (ADLs) 
and to perform his duties as a Sergeant Major, he was unable 
to run, ruck or perform field duty.  Therefore, it was 
recommended that he be referred to the Physical Evaluation 
Board (PEB) as he failed to meet retention criteria.

A November 2004 PEB recommended that the Veteran be 
permanently retired due to disability, citing right knee 
osteoarthrosis status post ACL repair; left ankle pain 
secondary to OCD and impingement; chronic low back pain; 
bilateral wrist pain, not disqualifying; sarcoidosis, not 
disqualifying; and noncardiac, atypical chest pain, not 
disqualifying.

In December 2004, the Veteran was noted to be status post 
episode of prostatitis, now with lower urinary tract 
symptoms, with some improvement on Hytrin.  Following a 
flexible cystoscopy, the assessment was BHP and likely 
element of primary bladder neck obstruction.

Prior to his separation from service, in February 2005, the 
Veteran submitted his original claim for service connection.  
He was afforded several pre-discharge examinations, in March 
2005.  

During a March 2005 pre-discharge examination, the Veteran 
gave a history of reflux, high cholesterol what went down 
from 299 to 199 on Lipitor, bladder neck obstruction, and 
blood pressure as high as 160/90, which was why he was placed 
on a water pill.  He denied smoking, drinking or using 
illegal drugs.  Memory testing revealed that he could repeat 
six numbers forwards and backwards (immediate); and he could 
recall three out of three objects immediately and zero out of 
three after a few minutes.  An upper GI series revealed a 
small, central hiatal hernia with minimal gastroesophageal 
reflux observed at the level of the distal one third of the 
esophagus.  Diagnoses included: PTSD, reflux, high 
cholesterol, bladder obstruction, and high blood pressure.

During a March 2005 pre-discharge dental examination, the 
Veteran reported jaw locking had been occurring since the 
late 1980s and that it was sometimes difficult opening his 
mouth or moving side to side for up to two hours before it 
loosened up.  He also gave a history of an uncompleted 
implant in 2002 and ridges on his top and bottom teeth due to 
excessive wear in the early 1990s.  The Veteran complained of 
an unfinished implant and pain, locking, popping, and puffy 
gums.  He indicated that he had occasional pain and 
difficulty chewing, especially on the left side due to the 
implant.  The Veteran reported losing three days from work 
per year.  A dental bridge in the rear of his mouth caused 
distracting pain and resulted in seven days lost from work 
per year.  He also indicated that his teeth were sensitive 
due to deep ridges worn into them and that his enamel was 
exposed, top to bottom.  The Veteran asserted that his 
implant needed restoration and it felt as if the root was 
loose.  These conditions resulted in distracting pain and one 
day lost from work per month.  He indicated that he had been 
diagnosed with receding gums, which had existed for seven 
years, causing distracting pain and sensitivity, and one day 
lost from work per month.  On examination, the mandible was 
abnormal.  There was x-ray and visual evidence of an implant 
in the lower left mandible area of tooth #19.  The maxilla, 
ramus and palates were within normal limits.  Examination of 
temporomandibular articulation revealed inter-incisal motion 
within a range of 31 to 40 mm.  The range of right and left 
lateral excursions were more than 4 mm.  Opening and closing 
of the mouth was accompanied by a palpable shift in the 
mandible with a very slight but audible popping.  Examination 
of the teeth showed loss of teeth #s 1, 16, 17, 18, 19 and 
30, including loss of masticatory surface that can be 
restored by suitable prosthesis.  The loss of teeth numbered 
1 and 6 were due to elective wisdom teeth extractions.  Tooth 
#19 had been replaced by an incomplete metal implant, which 
was not restored with a crown.  Also tooth #30 had been 
restored by a fixed bridge from tooth # 29 to tooth #31.  A 
diagnosis was not possible for claimed conditions of jaw 
locking, popping, screw implant, jaw pain due to dental 
bridge, or sensitive teeth and a loose tooth, because these 
were subjective complaints and the tooth was no longer loose.  
With regard to a gum condition, the diagnosis was mild 
gingivitis with objective generalized redness of the 
periodontal gingiva.

At a March 2005 pre-discharge eye examination, the Veteran 
gave a history of a scar in the right eye since the 1980s due 
to an injury during an airborne jump.  He also complained of 
a sensation of increased pressure behind both eyes and 
decreased depth perception for the past 15 years.  The 
Veteran was diagnosed with a retinal tear, sarcoid, impact 
injury and with sarcoidosis diagnosed in 1995.  His symptoms 
included distorted vision, headaches and pain from pressure 
which did not cause incapacitation and resulted in two days 
lost from work per year due to eye pressure, three days lost 
from work per year due to poor depth perception, and 7 days 
lost from work due to the right eye scar which caused poor 
vision.  Current treatment was artificial tears and steroid 
patches.  The Veteran indicated that his blurred vision 
occurred periodically and was treated with artificial tears 
and did not result in any time lost from work.  On 
examination, visual acuity for uncorrected near vision was 
20/30 in the right eye and 20/25 in the left eye.  Visual 
acuity for uncorrected far vision was 20/50 in the right eye 
and was 20/60 in the left eye correctable to 20/20 in both 
eyes.  The Veteran did not have diplopia.  Visual field 
examination was within normal limits.  There was no diagnosis 
for pressure on the eyes or for poor depth perception because 
there was no pathology to render a diagnosis.  For claimed 
right eye ocular scarring and blurred vision, the diagnosis 
was sarcoidosis.  The examiner added that no recent 
intraocular infection was found due to sarcoidosis; however, 
the Veteran had decreased tear production due to sarcoidosis 
and use of Systane artificial tears four times daily was 
recommended. 

In August 2005, the Veteran was seen by a private surgeon, G. 
G. W., M.D., for difficulties urinating and left testicular 
discomfort, for which he had been on Cipro for the past year.  
The Veteran had problems with frequency and urgency of 
urination and did not feel like he emptied completely.  A 
cystoscopy showed a median bar.  Maximum flow rate was 15 ccs 
per second, an average of 7.1 ccs per second with a 24 
residual.  He voided about every hour and had nocturia twice 
nightly.  Following an examination, the impression was 
chronic left epididymitis, bladder outlet obstruction, and 
possible bladder irritation versus interstitial cystitis.  
Levaquin and Detrol were prescribed.  

During a November 2005 VA general medical examination, the 
Veteran reported that he was ambidextrous, as he writes with 
his right hand and plays sports with his left.  He was on 
crutches and could not walk without them.  He complained of 
sun spots on his hands and pinhead size lesions on his arms, 
involving less than two percent of exposed area and less than 
two percent of the entire body.  The Veteran has a penicillin 
allergy and had broken out with a skin rash from it.  His 
head, neck and face were normal on examination.  He 
complained of persistent chest pain occurring several times a 
day, lasting only a few minutes, which did not seem to be 
cardiac in origin and which is musculoskeletal-type pain.  
The Veteran reported exposure to hepatitis B, but denied any 
treatment for, or known, active hepatitis B infection.  He 
complained of bladder outlet obstructive symptoms, decreased 
stream flow, mild hesitancy and nocturia.  The Veteran was 
advised to have a TURP (transurethral reduction of the 
prostate), but declined.  He was on medication to relieve 
prostate symptoms with Hytrin and Proscar.  He had 
epididymitis and had been on Levaquin for seven months and it 
had cleared.  He had a cyst on his left testicle.  On 
examination, the left testicle appeared normal.  There was 
slight thickening of the left spermatic cord as compared to 
the right.  The prostate, was small and nontender on rectal 
examination.  

The Veteran had fallen arches and pain with prolonged 
standing on his feet which tire easily.  Sitting, he had a 
mild concavity of the midfoot; standing he had flattening of 
the midfoot.  He did not have hallux valgus or deformity of 
the toes.  Repetitive movement of the feet resulted in no 
additional limitation due to pain, fatigue or weakness.  
There was no evidence of painful motion of the feet.  Gait 
was disturbed due to use of crutches.  The Veteran had 
bilateral heel spurs.  He had pain with extended walking in 
the midfoot.  He had less discomfort when he was off his 
feet.  There was some mild tenderness on deep palpation in 
the heel area.  The Veteran gave a history of shin splints 
with running.  He denied any problems with this now that he 
was not running or doing vigorous activity.  The pretibial 
area looked normal; there was no tenderness over the anterior 
tibialis muscle.  On examination of the spine, musculature of 
the back appeared normal except he did have a paraspinal 
muscle spasm.  There was no real objective evidence of 
painful motion except with forward flexion and this was at 70 
to 80 degrees.  Neurologically, the Veteran had good strength 
in the lower extremities without any apparent neurological 
deficit.  He had reactive hypoglycemia if he went too long 
without eating, he got weak and faint or dizzy.  This is 
alleviated by eating frequent meals or having a snack; he 
carries some type of food with him at all times.  The Veteran 
was able to tolerate activities which was a full 8 hours 
without food.  However, he indicated that he had gotten 
something from the vending machine.  He had hyperlipidemia 
and was on Lipitor.  Prior to taking Lipitor he had some 
abnormal liver function tests, and these remained stable.

During a November 2005 VA neurological disorders examination, 
the Veteran gave a history of headaches beginning in 1990 and 
recurring three or four times a day since then.  The longest 
period free of pain during these fifteen years was about two 
weeks.  Even though an April 2003 MRI of the brain was 
neurologically normal, the VA examiner diagnosed brief 
headaches, three or four times a day for fifteen years, 
neurologically negative.

At a November 2005 follow-up with Dr. G. G. W., the Veteran 
stated that he was doing about the same and got some 
improvement with Hytrin but was not sure if the Levaquin was 
really helpful.  He still had left testicular discomfort.  On 
examination, there was slight induration of the head of the 
left epididymis.  The impression was chronic left 
epididymitis, testalgia.  An US performed the next day 
revealed bilateral hydroceles, left slightly larger than the 
right, incidental left varicocele, and no evidence of 
epididymitis.  During a June 2006 follow-up, the Veteran 
reported increased urinary frequency, incomplete emptying of 
the bladder, urinary hesitancy, nocturia twice or three times 
nightly, and scrotal pain.  He denied urinary loss of control 
and urinary urgency.  On examination, no skin symptoms, back 
pain, hip pain or leg pain were noted.  The scrotum showed a 
varicocele on the left.  The assessment was epididymitis.  On 
examination, no skin symptoms, hip pain or leg pain was 
noted.  The scrotum showed a varicocele on the left.  The 
assessment included bladder outlet obstruction, epididymitis 
and varicocele on the left.  

In September 2007, the Veteran was seen twice at the Foot & 
Ankle Center of North Carolina for complaints of heel pain 
present for about six to eight months, having a gradual onset 
with a progressive increase over time.  Aggravating factors 
include pressure, first steps after rest.  Alleviating 
factors include stretching and walking for five to ten 
minutes.  Treatment had been with Motrin and custom 
orthotics.  The Veteran wanted an injection.  On examination, 
the medial fascial insertion regions upon the calcaneus were 
tender to palpation.  But there was no tenderness to 
palpation of the medial or lateral calcaneal wall or squeeze 
or the remaining foot or ankle.  Moreover, there was no pain 
with palpation of the Achilles tendon.  Muscle strength was 
+5/5; plantar flexion, dorsiflexion, inversion, eversion, and 
muscle tone were normal.  There was decreased arch height 
near the neutral rear foot; the Veteran's heels invert upon 
standing on toes.  Ankle dorsiflexion was a little greater 
than 5 degrees past 90 degrees with the knee extended and 
less than 10 degrees with the knee flexed.  X-rays revealed 
calcaneal insufficiency avulsion, anterior Cyme line, 
increased tension at heel spur site 2 and 4 with no evidence 
of calcaneal fracture, erosions, or lucency noted.  The 
impression included bilateral plantar fasciitis, heel spurs, 
and equinus and pain in the right foot greater than the left.  
When seen eight days later, examination findings were similar 
and the Veteran was given an injection in the right plantar 
fascial region.  

In an October 2007 statement, his private dentist, J. F. C., 
DMD, indicated that as far back as October 2006, the 
Veteran's implant for tooth #19 was loose and that it was 
urgent that it be corrected so that it would not be lost or 
fail.  

During a July 2008 follow-up for prostatitis, the Veteran 
reported increased urinary frequency, incomplete emptying of 
the bladder, urinary hesitancy, nocturia, urinary urgency, 
and bladder pain.  He denied urinary loss of control.  On 
examination, the epididymis was abnormal, tender on the left.  
The assessment was bladder outlet obstruction and 
epididymitis.  

During an April 2009 VA foot examination, the Veteran 
reported pain in the soles of his feet and his heels, for 
which he took pain medication.  He was better at rest; worse 
with standing and walking.  Flare-ups were with any prolonged 
standing, walking or strenuous activity.  The Veteran could 
stand for 30 minutes and walk a quarter mile with difficulty.  
On examination, there was mild flattening of the longitudinal 
arches and Achilles tendon alignment with weight bearing 
seemed to be the same.  There was no forefoot or midfoot 
malalignment nor valgus deformity.  He had full range of 
motion of the first metacarpophalangeal joint (MPJ), 
bilaterally.  No pain was noted on range of motion or with 
repetitive use or during flare-ups.  Some tenderness was 
noted in the heel area, bilaterally.  Gait and posture were 
normal.  He had calluses medially on both great toes.  No 
unusual shoe wear was noted.  The diagnosis was mild pes 
planus.

At an August 17, 2009 follow-up for bladder outlet 
obstruction and left epididymitis, the Veteran continued to 
complain of left testicular discomfort, urinary frequency, 
urgency and hesitancy.  He had nocturia three times a night.  
He was on Hytrin and Levaquin.  The assessment was bladder 
outlet obstruction and epididymitis.  On cystoscopy the 
following month, the Veteran's prostate was mildly 
obstructing.  The assessment was bladder outlet obstruction.

In a November 11, 2009 statement, Dr. G. G. W. indicated that 
the Veteran had been his patient since August 2005.  The 
initial visit was for aching pain, urinary hesitancy, 
frequent urination, and left testicular pain.  Physical 
examination was normal with diagnoses of bladder outlet 
obstruction and chronic left epididymitis.  Since 2004, the 
Veteran had been on Levaquin for chronic epididymitis and 
also on Hytrin, Proscar and other medications for BPH without 
relief.  A September 2009 cystoscopy was normal.  Uroxotral 
was prescribed.  The Veteran has frequent daytime voiding 
between 1 and 2 times an hour and awakes to void 2 or 3 times 
per night.  He also complains of urinary hesitancy and 
sensations of not fully voiding, hot flashes, constipation, 
and bladder pain.

A January 2010 US of the scrotum revealed a small cyst 
measuring 2 mm in the head on the right epididymis, along 
with a small right hydrocele.  There was a small cyst in the 
head of the left epididymis measuring 3 mm, a small 
varicocele on the left testicle and a small left hydrocele.

III. Service Connection

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 
38 C.F.R. §§ 3.307, 3.309.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  As the Veteran did not serve in combat, the 
provisions of 
38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  This 
includes any increase in disability (aggravation) that is 
proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  While there were changes made to 38 C.F.R. 
§ 3.310, effective October 10, 2006, the Veteran's claim was 
filed prior to that date.  Therefore, the Board will apply 
the regulations in effect at that time, which version favors 
the Veteran.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 C.F.R. § 3.102 (2009).  See also 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

Considering the claims for service connection, in light of 
the record and the governing legal authority, the Board finds 
that service connection for a left testicular cyst, for 
headaches, and for VA outpatient dental treatment for one-
time completion is warranted.  Except for the Veteran's claim 
for TMJ dysfunction, the remaining claims for service 
connection are denied.  

A. Left Testicular Cyst

The Veteran's service treatment records reflect that the 
Veteran first complained of a knot in his testicle in August 
1983 (which was thought to be a varicocele).  He also 
complained of testicular pain in December 1987 and in 
December 1997.  Here, an in-service US of the Veteran's left 
testicle performed in April 2003 revealed the presence of a 
benign cyst.  Although he maintained that he had a cyst on 
his left testicle, on VA examination in November 2005, the 
left testicle appeared normal.  Even so, the VA examiner gave 
a diagnosis of left testicular cyst (not felt on this exam).  
Moreover, a January 2010 US of the scrotum revealed a small 
cyst in the head of the left epididymis measuring 3 mm, a 
small varicocele on the left testicle and a small left 
hydrocele.  In McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007), the United States Court of Appeals for Veterans' 
Claims (Court) held that a finding that the veteran had 
disability "at some point during the processing of his 
claim," satisfied the service connection requirement for 
manifestation of current disability.  Thus, resolving any 
doubt in the Veteran's favor, the Board finds that there is 
medical evidence of a current left testicular cyst both in 
service and after service; therefore, service connection is 
warranted.

B.  Headaches

Service treatment records confirm that the Veteran complained 
of, and was treated for, headaches several times during 
service, including in December 1987, in August 1989, and in 
March 1991.  During a November 2005 VA neurological disorders 
examination, the Veteran gave a history of headaches 
beginning in 1990 and recurring three or four times a day 
since then.  The longest period free of pain during these 
fifteen years was about two weeks.  Even though an April 2003 
MRI of the brain was neurologically normal, the VA examiner 
diagnosed brief headaches, three or four times a day for 
fifteen years, neurologically negative.  Clearly the examiner 
links that Veteran's headaches to service, noting that they 
began at least fourteen years before his discharge from 
service and have been chronic ever since.  Thus, resolving 
any doubt in the Veteran's favor, the Board does find that 
there is medical evidence of headaches both in service and 
after service; therefore, service connection is warranted.

C.  Penicillin Allergy, Hepatitis B, High Cholesterol and 
Hypoglycemia

The initial question is whether there is evidence of a 
current disability due to an allergy to penicillin, exposure 
to hepatitis B, high cholesterol or hypoglycemia.

In June 1984, a medical warning tag for allergy to penicillin 
was authorized.  A May 2000 examination report reflected that 
the Veteran complained of rash to penicillin as a child.  A 
July 2004 Medical Evaluation Board examination reveals that 
the Veteran is allergic to penicillin and taking penicillin 
results in a skin rash.  The November 2005 VA general medical 
examiner also noted that the Veteran has a penicillin allergy 
and had broken out with a skin rash from it.  There is no 
competent evidence of a currently diagnosed disease or 
disability due to an allergic reaction to penicillin in 
service, nor does the Veteran so allege.

Similarly, a July 2003 service treatment record reflects that 
labs showed a history of exposure to Hepatitis B, "but NO 
evidence of chronic infection."  During the November 2005 VA 
general medical examination, the Veteran reported exposure to 
hepatitis B, but denied any treatment for, or known, active 
hepatitis B infection.  Thus, there is no competent evidence 
of a currently diagnosed disease or disability due to 
exposure to Hepatitis B, nor does the Veteran so allege.

During the November 2005 VA general medical examination, the 
Veteran reported that he had reactive hypoglycemia, low blood 
sugar, if he went too long without eating, he got weak and 
faint or dizzy.  This is alleviated by eating frequent meals 
or having a snack; he carries some type of food with him at 
all times.  The VA examiner noted that the Veteran was able 
to tolerate activities which was a full eight hours without 
food.  However, the Veteran indicated that he had gotten 
something from the vending machine.  He also reported having 
hyperlipidemia, high cholesterol, and that he was taking 
Lipitor for the latter.  

The Board notes that a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

With regard to hypoglycemia and hyperlipidemia, low blood 
sugar and an elevated cholesterol levels represent laboratory 
findings and are not disabilities for VA purposes.  See 61 
Fed. Reg. 20,440, 20,445 (May 7, 1996).  Although 
hypoglycemia and hyperlipidemia may be evidence of underlying 
disability or may cause disability, service connection may 
not be granted for a symptom.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. at 225.  As such, the Board concludes 
that the claims of entitlement to service connection for a 
disability(ies) due to an allergy to penicillin, exposure to 
hepatitis B, hypoglycemia, and high cholesterol must be 
denied.

Since there is no evidence of a currently diagnosed disease 
or disability due to an allergic reaction to penicillin, 
exposure to hepatitis B, hypoglycemia, or high cholesterol, 
the preponderance of the evidence is against the claims, and 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claims are denied.

D. Chronic Disability Manifested by Motion Sickness and/or 
Dizziness

The Veteran is also seeking service connection for a chronic 
disability manifested by motion sickness and/or dizziness.  
In February 1998, the Veteran was seen during sick call for 
complaints of vertigo when standing for one to two days in 
the field with no other symptoms.  He was given quarters for 
24 hours and prescribed meclixin four times a day as needed.  
A May 2003 MRI of the brain was unremarkable, even though the 
Veteran still complained of recurrent dizziness and 
occasional numbness of the right hand and foot.  In October 
2003, the Veteran complained of dizziness/lightheadedness 
with exercise (walking).  A Holter monitor was ordered to 
rule out arrhythmia and was unremarkable.  In May 2004, the 
Veteran reported having episodes of dizziness and weakness 
for several years with a negative cardiac workup.  Another 
Holter monitor performed in March 2005 showed normal sinus 
rhythm.   

Post-service treatment records are silent with respect to any 
reports of motion sickness or dizziness.

Based on a thorough review of the medical evidence, the Board 
finds that there is no evidence of a current disability for 
which VA compensation may be awarded.  The medical evidence 
shows that the Veteran experienced dizziness/motion sickness 
in service and so reported, during a November 2005 VA 
neurological examination.  However, there has been no showing 
of these types of incidents since service.  Following 
examination, the diagnoses included motion sickness once or 
twice a year, neurologically negative today.  The Board finds 
it significant that there are no other medical records 
relating to this issue after service so there is no 
supporting evidence of continuity of pertinent symptomatology 
since service.  The Court has indicated that in the absence 
of proof of a present disability, there can be no valid claim 
for service connection; an appellant's belief that he or she 
is entitled to some sort of benefit simply because he or she 
had a disease or injury while on active service is mistaken, 
as Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer, 3 Vet. App. at 225.

The Board understands that the Veteran may be concerned that 
dizziness/motion sickness problems will return in the future.  
However, the Board is unable to award service connection 
under the current law and regulations for the possibility of 
future disabilities.  Consequently, absent evidence of a 
diagnosed disability, service connection must be denied.  A 
preponderance of the evidence is against the Veteran's claim 
for a chronic disability manifested by dizziness/motion 
sickness.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

E. Dry Skin

The Veteran is also seeking service connection for a chronic 
disability manifested by excessive dry skin.  

On several occasions, the Veteran was treated for various 
skin complaints during service.  During a November 2005 VA 
general medical examination, the Veteran complained of sun 
spots on the hand, which were mild brown actinic keratosis.  
He also reported some pinhead-size brown lesions scattered on 
his arms, only a few of which were seen.  They were 
nonpruritic.  Examination revealed some very small, brown 
lesions about the size of a pore.  He had some mild actinic 
brown keratoses on the back of his hands, involving two 
percent of exposed area and less than two percent of the area 
of the entire body.  The examiner noted no treatment, no 
systemic symptoms, no neoplasms or urticaria.  The Veteran 
was diagnosed with mild actinic keratosis and, subsequently, 
was service connected for actinic keratosis (claimed as skin 
spots/solar damage and blotchy skin).  However, there has 
been no showing of excessive dry skin since service.  Post-
service treatment records are silent with respect to any 
reports of dry skin; otherwise his skin generally has been 
noted to be normal.  

The Board points out that evaluation of the same disability 
under various diagnoses is to be avoided, as is the 
evaluation of the same manifestation under different 
diagnoses.  See 38 C.F.R. § 4.14.  In this regard, the Board 
notes that, except for a mild case of actinic keratosis, the 
November 2005 VA general medical examiner noted no overt 
clinical evidence of another skin disability.  No skin 
problems have been mentioned in the Veteran's post-service 
private treatment records.  Neither the November 2005 VA 
examiner, nor any private physician has identified an 
additional separate and distinct skin disability for which 
service connection could be granted other than that already 
contemplated and compensated for by the disability ratings 
for service-connected actinic keratosis.

Accordingly, where, as here, the competent, probative 
evidence establishes that the Veteran does not have a 
separate and distinct skin disability due to dry skin for 
which service connection is sought is not established, and 
thus, there can be no valid claim for service connection.  
See Brammer, 3 Vet. App. at 225.  In this case, the claim for 
service connection for a chronic disability manifested by 
excessive dry skin must be denied because the first essential 
criterion for a grant of service connection-evidence of the 
claimed disability-has not been met.  

F.  Noncardiac chest pain

The Veteran is also seeking service connection for a chronic 
disability manifested by noncardiac chest pain.

On multiple occasions, the Veteran was treated for complaints 
of chest pain during service.  During a July 2004 Medical 
Evaluation Board examination, regarding sarcoidosis, the 
Veteran reported having had chest pain most of his career 
that was diagnosed as "stress" since EKGs had been normal.  
While stationed in Korea in 1995, he was seen for pain while 
running and a chest x-ray revealed a mass in his lung.  The 
Veteran was sent to Okinawa where a bronchoscopy with biopsy 
resulted in a diagnosis of sarcoidosis.  He was treated with 
Prednisone with some relief.  Prednisone was discontinued in 
1997 secondary to weight gain and other side effects, 
following which his spirometry was normal.  The Veteran still 
complained of atypical chest pain; however, a cardiac workup 
including a May 2003 cardiac catheterization was negative.  A 
November 2004 PEB recommended that the Veteran be permanently 
retired due to disability, citing right knee osteoarthrosis 
status post ACL repair; left ankle pain secondary to OCD and 
impingement; chronic low back pain; bilateral wrist pain, not 
disqualifying; sarcoidosis, not disqualifying; and 
noncardiac, atypical chest pain, not disqualifying.  

During a November 2005 VA general medical examination, the 
Veteran complained of persistent chest pain occurring several 
times a day, lasting only a few minutes.  The examiner noted 
that the Veteran's chest pain did not seem to be cardiac in 
origin and that the Veteran was told it was musculoskeletal-
type pain.  The diagnoses included noncardiac chest pain.  
However, a symptom, such as chest pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez, supra.  
In the absence of an underlying disability, service 
connection must be denied for claimed noncardiac chest pain.

G.  Tail Bone Pain and Popping and Hip Pain and Popping.

The Veteran is also seeking service connection for chronic 
disabilities manifested by tail bone pain and popping and by 
hip pain and popping.

Neither service treatment records nor post-service medical 
records show treatment for complaints of tail bone pain and 
popping.  In April 1988, the Veteran complained of left hip 
pain after striking his hip when he fell.  He had full range 
of motion but his hip was tender to compression.  The 
assessment was contusion.  On examination in May 2002, the 
Veteran's right hip had full range of motion without pain.  
An April 2004 treatment note reflects no trauma to pelvis.  
Post-service medical records reveal no treatment for 
complaints of hip pain and popping.  Even assuming that the 
Veteran had a chronic disability manifested by either or both 
tail bone pain and popping and/or hip pain and popping, as 
noted above, a symptom, such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez, supra.  
In the absence of an underlying disability, service 
connection must be denied for claimed tail bone pain and 
popping and hip pain and popping. 

H. Shin splints 

The Veteran is also seeking service connection for a chronic 
disability manifested by bilateral shin splits.

A February 1997 service treatment record reveals that there 
was no obvious defect of the bilateral shins, although the 
Veteran complained of pain in his shins of two-weeks' 
duration.  The assessment included shin splints.  Post-
service medical records do not show treatment for complaints 
of shin splints.  During a November 2005 VA general medical 
examination, the Veteran gave a history of shin splints with 
running.  He denied any problems with this now as he was not 
running or doing vigorous activity.  On examination, the 
pretibial area looked normal; there was no tenderness over 
the anterior tibialis muscle.  The diagnoses included shin 
splints, remote, asymptomatic.  

Shin splints are defined as a strain of the flexor digitorum 
longus muscle occurring in athletes, with pain along the 
shin.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1742 
(30th ed. 2003).  In light of the Veteran's denial of any 
problems with shin splints and a normal examination with no 
symptoms, without a diagnosed or identifiable underlying 
malady or condition, service connection must be denied.

I.  Arthritis of Both Wrists

The Veteran is also seeking service connection for arthritis 
of both wrists.

Neither service treatment records nor post-service medical 
records show that the Veteran has been diagnosed with 
arthritis of either wrist.  Although service treatment 
records do reflect treatment for complaints of bilateral 
wrist pain, March 1998 and April 2003 x-rays of the left 
wrist were normal, negative for arthritis.  However, July 
2004 nerve conduction velocity (NCV) studies of the wrists 
revealed mild median neuropathy of both wrists.  The Veteran 
was diagnosed with bilateral carpal tunnel syndrome (CTS) for 
which he is service connected.  Neither the November 2005 VA 
examiner, nor any private physician has identified an 
additional separate and distinct disability of the wrists for 
which service connection could be granted other than that 
already contemplated and compensated for by the disability 
ratings for service-connected CTS.  Thus, service connection 
for arthritis of the wrists is denied.

J.  Paralysis of the Top of the Right Foot

The Veteran is also seeking service connection for a chronic 
disability manifested by numbness/paralysis of the top of the 
right foot.

In February 1998, the Veteran complained of numbness in his 
right big toe.  The assessment was sensory deficit great toe, 
right foot.  March 1995 x-rays of the feet revealed no 
abnormalities.  During a July 2004 MEB examination, when 
discussing his low back pain, the Veteran reported numbness 
and tingling in his right leg, in the lower leg and foot, 
which occurred once every month or two.  Except for vague 
complaints of numbness of the top of the right foot, the 
Veteran's service treatment records and post-service medical 
records are silent with regard to a claimed disability 
manifested by numbness of the top of the right foot.  A 
November 2005 VA general medical examiner noted that, on 
examination, neurologically, the Veteran had good strength in 
the lower extremities without any apparent neurological 
deficit.  During a March 2005 pre-discharge examination, a 
November 2005 VA neurological disorders examination and an 
April 2009 VA foot examination, the Veteran did not complain 
of numbness/paralysis of the top of the right foot.  The 
Veteran was diagnosed with bilateral pes planus with heel 
spurs and with bilateral hammertoes for which he is service 
connected.  Neither the November 2005 or April 2009 VA 
examiners nor any private physician has identified an 
additional separate and distinct disability of the right foot 
manifested by numbness/paralysis of the top of the right foot 
for which service connection could be granted other than that 
already contemplated and compensated for by the disability 
ratings for the Veteran's service-connected bilateral pes 
planus, heel spurs and hammertoes.  Thus, service connection 
for a chronic disability manifested by numbness/paralysis of 
the top of the right foot is denied.

K.  Memory Loss and Seeing Bright Lights due to a Head Injury

The Veteran is also seeking service connection for a chronic 
disability manifested by memory loss and seeing bright lights 
due to a head injury.

Service treatment records do not reflect that the Veteran 
sustained a head injury during service.  They do show, 
however, that he complained of photophobia, sensitivity to 
strong light, during a February 1998 optometry clinic follow-
up for sarcoidosis.  Following an examination, no assessment 
was given.  During March 2005 pre-discharge eye and mental 
disorders examinations and November 2005 VA mental disorders, 
general medical and neurological disorders examinations, the 
Veteran did not report, nor complain of, seeing bright lights 
or memory loss due to an in-service injury to his head.  On 
mental status examinations in March 2005 and November 2005, 
the Veteran's memory was normal.  During the March 2005 pre-
discharge eye examination, he reported distorted or blurred 
vision which was attributed to his sarcoid eye condition.  
The Veteran is service-connected for scar of the right eye 
with complaints of dry eyes, blurred vision, lazy right eye, 
poor depth perception and pressure on the eyes, rated as 10 
percent disabling.  No VA examiner or private physician has 
identified an additional separate and distinct disability 
manifested by memory loss or seeing bright lights for which 
service connection could be granted other than that already 
contemplated and compensated for by the disability ratings 
for the Veteran's service-connected residuals of sarcoidosis.  
Thus, service connection for a chronic disability manifested 
by memory loss and seeing bright lights is denied.

L. Dental Claims Other than TMJ Dysfunction

The Veteran is claiming entitlement to service connection for 
loss of tooth enamel as secondary to his service-connected 
duodenal ulcer/GERD.  He also asserts that he should be 
service connected for jaw pain and popping, for sensitive 
teeth, for a dental bridge, for gingivitis, and for tooth #18 
(restoration needed) and tooth #19 (incomplete dental 
implant).  In this regard, the Court has specifically held 
that a claim for service connection for a dental disorder is 
also a claim for VA outpatient dental treatment.  See Mays v. 
Brown, 5 Vet. App. 302 (1993).  

Removal of Veteran's teeth in service by military dentists as 
a result of periodontal disease does not constitute "service 
trauma" within meaning of statute authorizing VA outpatient 
dental services for "a service-connected dental condition or 
disability due to combat wounds or other service trauma."  
Nielson v. Shinseki, 23 Vet. App. 56, 60-61 (2009).  

As an initial matter, the Board notes that the Veteran has 
not alleged that any claimed dental disability was due to 
trauma in service or incurred in combat.  As noted above, the 
Veteran did not serve in combat.

The dental conditions for which service-connected 
compensation benefits are available are set forth under 38 
C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Diagnostic Code 
9900 contemplates chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible.  Diagnostic Codes 9901 and 9902 
address loss of the mandible.  Diagnostic Codes 9903 and 9904 
concern nonunion and malunion of the mandible, respectively.  
Diagnostic Code 9905 addresses temporomandibular articulation 
and limited jaw motion.  Diagnostic Codes 9906 and 9907 
contemplate loss of the ramus, and Diagnostic Codes 9908 and 
9909 address loss of the condyloid process.  Diagnostic Codes 
9910 and 9910 concern loss of the hard palate.  Loss of teeth 
is contemplated under Diagnostic Code 9913, and loss of the 
maxilla is addressed under Diagnostic Codes 9914 and 9915.  
Finally, Diagnostic Code 9916 concerns malunion or nonunion 
of the maxilla.

During a March 2005 pre-discharge dental examination, the 
Veteran's mandible was abnormal.  There was x-ray and visual 
evidence of an implant in the lower left mandible area of 
tooth #19.  The maxilla, ramus and palates were within normal 
limits.  Examination of temporomandibular articulation 
revealed inter-incisal motion within a range of 31 to 40 mm.  
The range of right and left lateral excursions were more than 
4 mm.  Opening and closing of the mouth was accompanied by a 
palpable shift in the mandible with a very slight but audible 
popping.  Examination of the teeth showed loss of teeth 
numbered 1, 16, 17, 18, 19 and 30, including loss of 
masticatory surface that can be restored by suitable 
prosthesis.  The loss of tooth # 1 and tooth #16 were due to 
elective wisdom teeth extractions.  Tooth #19 had been 
replaced by an incomplete metal implant, which was not 
restored with a crown.  Also tooth #30 had been restored by a 
fixed bridge from tooth # 29 to tooth #31.  The examiner 
stated that a diagnosis was not possible for claimed 
conditions of jaw locking, popping, screw implant, jaw pain 
due to dental bridge, or sensitive teeth and a loose tooth, 
because these were subjective complaints and the tooth was no 
longer loose.  With regard to a gum condition, the diagnosis 
was mild gingivitis with objective generalized redness of the 
periodontal gingiva.

The Veteran's dental service treatment records show that his 
teeth were noted as acceptable on his June 1982 enlistment 
examination report.  They also confirm his contention that he 
received extensive dental care during his more than 22 years 
of active duty-all of which was performed after 180 days or 
more of active duty.  The dental service treatment records 
indicate several teeth were removed, although the exact 
number is difficult to determine.  Importantly, his medical 
and dental service treatment records fail to show, nor does 
he contend, any dental trauma during service.  The November 
2004 PEB was silent for any dental or jaw disorder.  However, 
a March 2005 pre-discharge dental examination report shows 
that the Veteran reported jaw locking had been occurring 
since the late 1980s and that it was sometimes difficult 
opening his mouth or moving side to side for up to two hours 
before it loosened up.  He also gave a history of an 
uncompleted implant in 2002 and ridges on his top and bottom 
teeth due to excessive wear in the early 1990s.  The Veteran 
complained of an unfinished implant and pain, locking, 
popping, and puffy gums.  He indicated that he had occasional 
pain and difficulty chewing, especially on the left side due 
to the implant.  The Veteran reported that a dental bridge in 
the rear of his mouth caused distracting pain and that his 
teeth were sensitive due to deep ridges worn into them and 
that his enamel was exposed, top to bottom.  The Veteran 
asserted that his implant needed restoration and it felt as 
if the root was loose.  He indicated that he had been 
diagnosed with receding gums, which had existed for seven 
years

Here, the Veteran's dental records in service and other 
service treatment records fail to show that he sustained any 
trauma to his maxilla (upper jaw bone) or mandible (lower jaw 
bone) during service.  It follows that entitlement to 
compensation benefits for the loss of the body of the maxilla 
or mandible also is not shown.  Thus, service connection may 
not be established for compensation purposes for missing or 
damaged teeth, due to in-service trauma.  

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381.  
Under 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.  See 38 C.F.R. § 3.381(c).  

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.  Such guidelines are as 
follows:

(1) Teeth noted as normal at entry will 
be service-connected if they were filled 
or extracted after 180 days or more of 
active service.

(2) Teeth noted as filled at entry will 
be service-connected if they were 
extracted, or if the existing filling was 
replaced, after 180 days or more of 
active service.

(3) Teeth noted as carious but restorable 
at entry will not be service-connected on 
the basis that they were filled during 
service.  However, new caries that 
developed 180 days or more after such a 
tooth was filled will be service-
connected.

(4) Teeth noted as carious but restorable 
at entry, whether or not filled, will be 
service-connected if extraction was 
required after 180 days or more of active 
service.

(5) Teeth noted at entry as non-
restorable will not be service-connected, 
regardless of treatment during service.

(6) Teeth noted as missing at entry will 
not be service connected, regardless of 
treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(e) 
provides specific dental conditions that will not be 
considered service connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or 
pathology of the tooth developed after 
180 days or more of active service, or 
was due to combat or in-service trauma; 
and

(4) Impacted or malposed teeth, and other 
developmental defects, unless disease or 
pathology of these teeth developed after 
180 days or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381.

Other than Class II(a), the evidence does not demonstrate 
that the Veteran can avail himself of any of the following 
categories by which VA dental treatment can be provided.  
Class II(b) and Class II(c) require that the claimant be a 
prisoner of war, a status not accruing to the Veteran.  See 
38 C.F.R. § 17.161(d), (e).  Class IIR (Retroactive) 
eligibility requires that a prior application for VA dental 
treatment have been made (i.e., made within one year of April 
5, 1983) and such treatment provided.  See 38 C.F.R. § 
17.161(f).  Review of the record does not show that the 
Veteran had sought and received VA dental treatment prior to 
the current claim.  There is no evidence demonstrating that 
the Veteran has a dental condition that impairs or aggravates 
a service-connected disability (Class III).  See 38 C.F.R. 
§ 17.161(g).

The Veteran's service-connected disabilities are not rated as 
100 percent disabling by schedular evaluation or due to 
individual unemployability (Class IV), nor is there evidence 
that he is a Chapter 31 vocational rehabilitation trainee 
(Class V).  See 38 C.F.R. § 17.161(h), (i).  And there is no 
evidence to show that he is receiving, or is scheduled to 
receive, VA care and treatment under 38 U.S.C.A. Chapter 17 
(Class VI).  See 38 C.F.R. § 17.161(j).

Veterans having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place after September 30, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, 
but only if: (1) the veterans served on active duty during 
the Persian Gulf War and were discharged or released, under 
conditions other than dishonorable, from a period of active 
military, naval, or air service of not less than 90 days, or 
they were discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days; (2) 
application for treatment is made within 90 days after such 
discharge or release; (3) the certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed; and, (4) 
VA dental examination is completed within six months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(1)(i).  The Board 
acknowledges that the requirements for application for one-
time outpatient dental treatment were recently amended to 
provide that such application must be made within 180 days 
after a veteran's discharge or release from service, to 
incorporate the changes authorized by the National Defense 
Authorization Act for Fiscal Year 2008, Pub. L. No. 110-181 
(2008).  See 38 C.F.R. § 17.161(b)(1)(i)(B) (2009); 73 Fed. 
Reg. 58,875 (Oct. 8, 2008).  However, since the Veteran 
applied prior to his discharge from service, the amended 
regulations have no effect on his claim.

Based on a review of the evidence, the Board finds that 
service connection for the purpose of one-time correction of 
the Veteran's noncompensable dental conditions for outpatient 
dental treatment only is warranted.  The Veteran's DD Form 
214 shows that he served on active duty during the Persian 
Gulf War and was discharged under honorable conditions and 
includes a certification that that he was not provided a 
complete dental examination and all appropriate dental 
services and treatment within 90 days prior to separation.  
His original disability claim was received in February 2005, 
prior to his discharge from service on April 15, 2005, and VA 
examination was completed prior to his discharge from 
service.  As such, the Board finds that service connection 
for the Veteran's noncompensable dental conditions, is 
warranted, for outpatient dental treatment for the purpose of 
one-time correction only.

M.  Other Considerations

While the Veteran asserts that service connection is 
warranted for multiple disabilities due to symptoms he had in 
service, whether or not he has an actual disability now, as a 
lay person he is not competent to provide an opinion 
concerning diagnosis and/or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is 
competent to report observable symptomatology, such as back, 
wrist and hip pain, but his opinion as to the cause of those 
symptoms simply cannot be accepted as competent evidence.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu, 2 Vet. App. at 494-95.

IV. Higher Initial Ratings

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Separate 
diagnostic codes identify the various disabilities.  When an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the veteran's disability.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where the rating appealed is 
the initial rating assigned with a grant of service 
connection, the entire appeal period is for consideration, 
and separate ratings may be assigned for separate periods of 
time based on facts found, a practice known as "staged 
ratings."  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Board points out that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
a claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in the claimant's 
favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

A.  Prostatism with Bladder Outlet Obstruction and 
Epididymitis

Veteran asserts that a higher (compensable) rating is 
warranted for his prostate disability.

Service treatment records show that the Veteran was diagnosed 
with prostatitis during service.  In a June 2004 response to 
a prostate symptom questionnaire, the Veteran indicated that 
he almost always had a sensation of not emptying his bladder 
and that he had to urinated again less than two hours after 
he finished urinating, and that over the past month, he 
typically got up to urinate four times during the night.  In 
December 2004, the Veteran was noted to be status post 
episode of prostatitis, now with lower urinary tract 
symptoms, with some improvement on Hytrin.  Following a 
flexible cystoscopy, the assessment was BHP and likely 
element of primary bladder neck obstruction.  In August 2005, 
the Veteran was seen by a private surgeon for difficulties 
urinating and left testicular discomfort, for which he had 
been on Cipro for the past year.  The Veteran had problems 
with frequency and urgency of urination and did not feel like 
he emptied completely.  A cystoscopy showed a median bar.  He 
voided about every hour and had nocturia twice nightly.  
During a November 2005 VA general medical examination, the 
Veteran complained of bladder outlet obstructive symptoms, 
decreased stream flow, mild hesitancy and nocturia.  He was 
advised to have a TURP, but declined.  To relieve prostate 
symptoms he was on Hytrin and Proscar.  He also had 
epididymitis and had been on Levaquin for seven months and it 
had cleared.  In a March 2006 rating decision, the Veteran 
was granted service connection for prostatism with bladder 
outlet obstruction and epididymitis and assigned a 
noncompensable disability rating under Diagnostic Codes 7599-
7527, as analogous to prostate gland injuries, infections, 
hypertrophy, postoperative residuals.  38 C.F.R. §§ 4.20, 
4.115b, Diagnostic Code 7527.

Disabilities rated under Diagnostic Code 7527 are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  As noted above, the Veteran's symptoms are 
predominantly due to voiding dysfunction.  Voiding 
dysfunctions are rated as urine leakage (voiding 
dysfunction), urinary frequency, or obstructed voiding, under 
38 C.F.R. § 4.115a.  Urine leakage requiring the wearing of 
absorbent materials which must be changed less than two times 
per day warrants a 20 percent rating; urine leakage requiring 
the wearing of absorbent materials which must be changed two 
to four times a day warrants a 40 percent rating; and urine 
leakage requiring the wearing of absorbent materials which 
must be changed more than four times a day warrants a maximum 
60 percent rating.  Urinary frequency with a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night warrants a 10 percent rating; while 
urinary frequency resulting in daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night warrants a 20 percent rating; and 
urinary frequency resulting in daytime voiding interval of 
less than one hour, or; awakening to void five or more times 
per night warrants a maximum 40 percent rating.  See 
38 C.F.R. § 4.115a.

Finally, a 10 percent rating is warranted for obstructive 
voiding with marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of: (1) post void residuals greater than 
150cc; (2) uroflowmetry showing markedly diminished peak flow 
rate (less than 10cc/sec); (3) recurrent urinary tract 
infections secondary to obstruction; or (4) stricture disease 
requiring periodic dilatation every 2 to 3 months.  A maximum 
30 percent rating is warranted where there is urinary 
retention requiring intermittent or continuous 
catheterization.  Id.

Resolving all doubt in the Veteran's favor, the Board finds 
that his symptoms warrant an initial 20 percent rating, prior 
to August 17, 2009, and a 40 percent rating, from August 17, 
2009.  As noted at an August 2005 follow-up, the Veteran 
voided about every hour and nocturia twice nightly.  At a 
November 2005 follow-up, he stated that he was doing about 
the same.  During a June 2006 follow-up, the Veteran reported 
increased urinary frequency, incomplete emptying of the 
bladder, urinary hesitancy, nocturia twice or three times 
nightly, and scrotal pain.  Such symptoms warrant no more 
than a 20 percent rating prior to August 17, 2009.

More recently, in a statement dated November 11, 2009, the 
Veteran's private physician indicated that the Veteran was 
seen for a follow-up on August 17, 2009, and on September 21, 
2009 for a cystoscopy, which was normal.  Uroxotral was 
prescribed.  The Veteran has frequent daytime voiding between 
1 and 2 times an hour and awakes to void 2 or 3 times per 
night.  Such symptoms warrant a maximum 40 percent rating, 
from August 17, 2009.  

The Board has also considered whether the Veteran is entitled 
to higher rating under any other applicable diagnostic code.  
The evidence does not show that he has urine leakage 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times a day so 
as to warrant a 40 or 60 percent disability rating for 
voiding dysfunction, since the grant of service connection.  
Similarly, the evidence does not show urinary retention 
requiring intermittent or continuous catheterization, or 
recurrent urinary tract infections so as to warrant a 30 
percent rating for obstructed voiding or for urinary tract 
infections, since the grant of service connection.  Finally, 
no renal dysfunction is alleged or shown so as to warrant 
higher ratings for the Veteran's prostate disability, since 
the grant of service connection.


B.  Bilateral Pes Planus with Bilateral Heel Spurs

The Veteran asserts that a higher (compensable) rating is 
warranted for his pes planus and heel spurs. 

Service treatment records show that the Veteran reported a 
chronic history of intermittent arch pain and was diagnosed 
with bilateral pes planus, left greater than right, in 
February 1995.  He was casted for custom orthotics.  March 
1995 x-rays revealed pes planus, otherwise no significant 
soft tissue or osseous abnormalities.  A May 2000 examination 
report reflected bilateral asymptomatic pes planus.  During a 
November 2005 VA general medical examination, he was noted to 
have fallen arches and pain with prolonged standing on his 
feet which tire easily.  Sitting, the Veteran had a mild 
concavity of the midfoot; standing he had flattening of the 
midfoot.  He did not have hallux valgus or deformity of the 
toes.  Repetitive movement of the feet resulted in no 
additional limitation due to pain, fatigue or weakness.  
There was no evidence of painful motion of the feet.  The 
Veteran's gait was disturbed due to use of crutches.  He had 
bilateral heel spurs.  The Veteran had pain with extended 
walking in the midfoot and had less discomfort when he was 
off his feet.  There was some mild tenderness on deep 
palpation in the heel area.  Diagnoses included pes planus, 
weight-bearing, heel spurs, and hammertoes, asymptomatic.  In 
a March 2006 rating decision, the Veteran was granted service 
connection for pes planus (claimed as fallen arches) and 
assigned a noncompensable disability rating under Diagnostic 
Code 5276.  In a December 2007 rating decision, issued in 
January 2008, the RO granted service connection for bilateral 
heel spurs and recharacterized the Veteran's disability as 
bilateral pes planus with bilateral heel spurs and continued 
a noncompensable rating under Diagnostic Codes 5299-5276.

Under Diagnostic Code 5276, for evaluating acquired flatfoot, 
mild flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensably (0 percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent.  Severe flatfoot, with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, is rated 20 percent, if 
unilateral, and 30 percent, if bilateral.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated a 
maximum 30 percent disabling, if unilateral and a maximum 50 
percent, if bilateral.  38 C.F.R. § 4.71a.

Alternatively, the Veteran's foot disability could be 
evaluated under Diagnostic Code 5284, for other foot 
injuries.  Under that diagnostic code, a moderate foot injury 
warrants a 10 percent rating; a moderately severe foot injury 
warrants a 20 percent rating; and a severe foot injury 
warrants a maximum 30 percent rating.

In order to qualify for a higher initial rating, the evidence 
must show that the Veteran's bilateral pes planus with heel 
spurs was characterized by moderate symptoms such as weight-
bearing line over or medial to the great toe, inward bowing 
of the atendo achillis, or pain on manipulation and use of 
the feet; or, alternatively, approximates a moderate foot 
injury.  38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5284.  

Based on the evidence described above and resolving all doubt 
in the Veteran's favor, the Board finds that, since the grant 
of service connection, he meets the criteria for an initial 
rating of 10 percent, but no more, for bilateral pes planus 
with bilateral heel spurs.  The record shows that the 
Veteran's pes planus with heel spurs is characterized by pain 
on use.  During a November 2005 VA general medical 
examination, the Veteran had fallen arches and bilateral heel 
spurs and pain with prolonged standing on his feet which tire 
easily.  Sitting, he had a mild concavity of the midfoot; 
standing he had flattening of the midfoot.  He had pain with 
extended walking in the midfoot.  The Veteran had less 
discomfort when he was off his feet.  There was some mild 
tenderness on deep palpation in the heel area.  During an 
April 2009 VA examination, the Veteran reported foot pain in 
the soles of his feet and his heels, for which he took pain 
medication.  He was better at rest, worse with standing and 
walking.  Flare-ups were with any prolonged standing, walking 
or strenuous activity.  The Veteran could stand for 30 
minutes and walk a quarter mile with difficulty.  On 
examination, there was mild flattening of the longitudinal 
arches and Achilles tendon alignment with weight bearing.  
These symptoms are sufficient to warrant a 10 percent rating, 
and no more, under Diagnostic Code 5276.  As the Veteran's 
bilateral pes planus with heel spurs has not been 
characterized by objective evidence of marked deformities, 
pain on manipulation and use accentuated, or swelling on use, 
a higher evaluation is not warranted.  In this regard, the 
Board notes that the Veteran had calluses medially on both 
great toes, at the April 2009 VA examination.  But no unusual 
shoe wear was noted and the diagnosis was mild pes planus.  
Therefore, a preponderance of the evidence is against a 
higher rating and against staged ratings.  The Board has also 
considered the applicability of Diagnostic Codes 5278, 5283 
and 5284.  See 38 C.F.R. § 4.71a.  The evidence of record 
does not show acquired claw foot (pes cavus), or malunion of, 
or nonunion of the tarsal or metatarsal bones, therefore a 
higher rating is not available under either Diagnostic Code 
5278 or Diagnostic Code 5283.  See id.  Nor does the evidence 
of record show moderately severe residuals of foot injuries 
that would warrant a higher rating under Diagnostic Code 
5284.  See id.  Thus, a 10 percent rating under Diagnostic 
Code 5276 is the highest schedular rating warranted for this 
disability.  This is so, even with consideration of DeLuca, 
as repetitive movement of the feet resulted in no additional 
limitation due to pain, fatigue or weakness, during the 
November 2005 VA examination.  Similarly, no pain was noted 
on range of motion or with repetitive use or during flare-
ups, during the April 2009 VA foot examination.  

C.  Other Considerations

The evidence of record is not so exceptional or unusual as to 
warrant referral for an extraschedular rating for the 
Veteran's prostate or foot disabilities.  See 38 C.F.R. 
§ 3.321(b)(1).  He retired from the military in April 2005 
and has not worked since then, even so he has not alleged 
that his prostate disability makes him unemployable or 
warrants more than the assigned disability ratings.  Finally, 
he has not been hospitalized nor had surgery for his prostate 
or foot disabilities.  There simply is no evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or frequent periods of treatment 
let alone hospitalization, or evidence that the Veteran's 
prostate and foot disabilities otherwise render impractical 
the application of the regular schedular standards.  
Accordingly, referral for extraschedular consideration is not 
warranted at this time, as the current symptoms are 
contemplated by the schedular ratings already assigned.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  ).  In the absence 
of evidence of such factors, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, and resolving all doubt in the 
Veteran's favor, the Board finds an initial 20 percent 
rating, prior to August 17, 2009, and a 40 percent rating, 
from August 17, 2009, for prostatism with bladder outlet 
obstruction and epididymitis and an initial 10 percent rating 
for bilateral pes planus with bilateral heel spurs are 
warranted, and that the criteria for higher ratings have not 
been met at any time since the award of service connection.  
See 38 U.S.C.A. § 5107.


ORDER

Service connection for a left testicular cyst is granted.

Service connection for headaches is granted.

Service connection for an allergy to penicillin is denied.

Service connection for hepatitis B is denied.

Service connection for high cholesterol is denied.

Service connection for hypoglycemia, reactive benign (claimed 
as low blood sugar and jitteriness) is denied.

Service connection for motion sickness is denied.

Service connection for dizziness is denied.

Service connection for excessive dry skin (claimed as prickly 
heat) is denied.

Service connection for noncardiac chest pain is denied.

Service connection for tail bone pain and popping is denied.

Service connection for hip pain and popping is denied.

Service connection for bilateral shin splints is denied.

Service connection for arthritis of both wrists is denied.

Service connection for paralysis of the top of the right foot 
is denied.

Service connection for memory loss and seeing bright lights 
due to a head injury is denied.

Service connection for the Veteran's dental disorders 
characterized by loss of tooth enamel, sensitive teeth, for 
restoration of tooth #18, for completion of dental implant to 
tooth #19, for a dental bridge, and for gingivitis, for 
outpatient dental treatment for the purpose of one-time 
correction only, is granted.

Prior to August 17, 2009, an initial 20 percent rating for 
prostatism with bladder outlet obstruction and epididymitis, 
is granted, subject to the provisions governing the award of 
monetary benefits.

From August 17, 2009, a 40 percent rating for prostatism with 
bladder outlet obstruction and epididymitis, is granted, 
subject to the provisions governing the award of monetary 
benefits.

An initial 10 percent rating for bilateral pes planus with 
bilateral heel spurs is granted, subject to the provisions 
governing the award of monetary benefits.


REMAND

TMJ Dysfunction

The Veteran also asserts that he should be service connected 
for TMJ dysfunction claimed as jaw pain and popping.  During 
a March 2005 pre-discharge dental examination, the Veteran 
reported jaw locking had been occurring since the late 1980s 
and that it was sometimes difficult opening his mouth or 
moving side to side for up to two hours before it loosened 
up.  Examination of temporomandibular articulation revealed 
inter-incisal motion within a range of 31 to 40 mm.  The 
range of right and left lateral excursions were more than 4 
mm.  Opening and closing of the mouth was accompanied by a 
palpable shift in the mandible with a very slight but audible 
popping.  The examiner stated that a diagnosis was not 
possible for claimed conditions of jaw locking and popping.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In a claim for service connection, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (38 U.S.C.A. 
§ 3.159(c)(4) presents a low threshold for the requirement 
that evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a VA 
examination).  

In view of the service medical records showing in-service 
dental treatment, including tooth extractions and a partial 
implant for tooth #19 and the Veteran's complaints of jaw 
pain and related symptoms found during the March 2005 pre-
discharge dental examination, contrasted with the pre-
discharge examiner's finding that a diagnosis was not 
possible for claimed conditions of jaw locking and popping, 
it remains unclear to the Board whether the Veteran currently 
has TMJ dysfunction and, if so, whether it was caused or 
aggravated in service.  Accordingly, the Board finds that a 
remand for an examination and opinion addressing the etiology 
of any current jaw disability is necessary in order to fairly 
address the merits of his claim.  See 38 C.F.R. § 17.160 
(2009).

Prior to arranging for the Veteran to undergo further VA 
examination, the Board points out that the Veteran has 
received dental treatment from J. F. C., DMD; however, only a 
single statement dated in October 2007 has been provided by 
the Veteran.  When VA is put on notice of the existence of 
private medical records, VA must attempt to obtain those 
records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, on remand, VA 
should request that the Veteran provide authorization to 
enable it to obtain additional private dental records, to 
include copies of records from Dr. J. F. C.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a letter 
requesting that he provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  Specifically 
request that the Veteran identify 
healthcare providers who have treated him 
for jaw pain and popping and ask him to 
provide authorization to enable VA to 
obtain all pertinent records from John R. 
Ceraso, DMD, to include radiological 
studies.  The letter should also clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  Assist the Veteran in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, arrange for him to 
undergo a VA dental examination, at an 
appropriate VA medical facility, to 
determine the nature and etiology of any 
current jaw disability.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions. All appropriate tests (to 
include x-rays, as necessary) and studies 
should be accomplished (with all findings 
made available to the examiner prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

Based on examination findings, medical 
principles, and historical records, 
including available service treatment 
records, each respective examiner should 
identify any current disability 
manifested by jaw pain and popping found 
on examination.  For each such diagnosed 
disorder, the respective examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any such 
disorder had its onset or was aggravated 
during the Veteran's active duty, to 
include when the Veteran had various 
teeth extracted and/or a partial implant 
of tooth #19, or is otherwise related to 
service.

The examiner should set forth the 
complete rationale for any opinion 
expressed and conclusion reached in a 
printed report.  If any requested opinion 
cannot be given, the examiner should 
state the reason(s) why.

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the claim remaining on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations, and afford 
him the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


